Exhibit 10.48
SEVENTH AMENDMENT
This SEVENTH AMENDMENT (“Amendment”) dated as of September 10, 2010 (the
“Effective Date”) is by and among Brigham Oil & Gas, L.P., a Delaware limited
partnership (the “Borrower”), Brigham Exploration Company, a Delaware
corporation (“Brigham Exploration”), Brigham Inc., a Nevada corporation (the
“General Partner”, together with Brigham Exploration, each a “Guarantor” and
collectively the “Guarantors”, and together with Brigham Exploration and the
Borrower, each a “Credit Party” and collectively the “Credit Parties”), the
Lenders party hereto, and Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
WHEREAS, the Borrower, the Guarantors, the lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent are parties to the Fourth
Amended and Restated Credit Agreement dated as of June 29, 2005, as amended by
the First Amendment thereto dated as of April 10, 2006, the Second Amendment
thereto dated as of March 27, 2007, the Third Amendment thereto dated as of
November 7, 2008, the Fourth Amendment thereto dated as of May 13, 2009, the
Fifth Amendment thereto dated as of July 24, 2009 and the Sixth Amendment and
Consent dated as of May 28, 2010 (as amended, the “Credit Agreement”);
WHEREAS, the parties hereto have agreed to make certain amendments to the Credit
Agreement as provided for herein, subject to the conditions herein;
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
Section 1. Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement.
Section 2. Amendments to the Credit Agreement.
(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in their appropriate alphabetical order:
“2010 Permitted Senior Notes” means the Permitted Senior Notes issued and sold
during the period from the Seventh Amendment Effective Date through the date of
the Borrowing Base redetermination provided for in Section 2.02(b) scheduled to
occur after the delivery of the Internal Engineering Report due October 1, 2010.
“Maximum Permitted Senior Note Amount” means $160,000,000; provided that in
connection with the issuance of the 2010 Permitted Senior Notes the Maximum
Permitted Senior Note Amount shall automatically increase (up to but not
exceeding $300,000,000) by an amount equal to (i) the stated aggregate principal
amount of the 2010 Permitted Senior Notes issued minus (ii) the aggregate
principal amount of any Permitted Senior Notes redeemed, retired or purchased
with the proceeds from the sale or issuance of the 2010 Permitted Senior Notes.
“Seventh Amendment Effective Date” means September 10, 2010.
(b) Section 6.02(l) of the Credit Agreement is hereby restated in its entirety
as follows:
(l) Debt of Brigham Exploration under Permitted Senior Notes and any guarantees
thereof by the Borrower and the Guarantors, provided that: (i) immediately
before, and after giving effect to, the sale of any Permitted Senior Notes
(other than any Permitted Senior Notes issued in exchange or replacement for
Permitted Senior Notes, without an increase in the principal amount thereof), no
Event of Default exists or would exist, (ii) the cash pay interest rate on the
Permitted Senior Notes is less than 10% per annum (or otherwise reasonably
satisfactory to the Administrative Agent), (iii) the Permitted Senior Notes do
not prohibit prior repayment of Advances, (iv) the Permitted Senior Notes are
not secured and do not impose any financial ratio maintenance covenants that are
materially more restrictive or burdensome to the Credit Parties

 

 



--------------------------------------------------------------------------------



 



than the terms and provisions of the Loan Documents as in effect from time to
time, and (v) the stated aggregate principal amount of all outstanding Permitted
Senior Notes (after giving effect to the redemption, retirement or purchase of
any Permitted Senior Notes made using the proceeds received from the sale or
issuance of any other Permitted Senior Notes) may not exceed the Maximum
Permitted Senior Note Amount. (For purposes of this Section 6.02(l) and the
definition of “Maximum Permitted Senior Note Amount,” the “stated aggregate
principal amount” of any Permitted Senior Notes shall mean the stated face
amount of such Permitted Senior Notes without giving effect to any original
issue discount). In addition, to the extent that the terms of the Permitted
Senior Notes require any scheduled payment on account of principal (whether by
redemption, purchase, retirement, defeasance, set-off or otherwise, but
excluding repayments, redemptions or purchases of Permitted Senior Notes with
the proceeds from the sale of other Permitted Senior Notes) prior to the
Maturity Date, such terms must also provide that payments or prepayments of
principal on the Advances may, at the election of Brigham Exploration, be made
prior to making of any such scheduled payment on the Permitted Senior Notes.
Brigham Exploration hereby agrees that, unless otherwise permitted by the
Majority Lenders, it will exercise such election and not make any such scheduled
payment on the Permitted Senior Notes unless the Advances have first been paid
in full and the Letter of Credit Exposure has been Cash Collateralized and the
Borrower has agreed that it will not request any further Advances until after
the next Borrowing Base redetermination in accordance with Section 2.02 (b) or
(c).
(c) Section 6.23 of the Credit Agreement is hereby restated in its entirety as
follows:
Section 6.23 Permitted Senior Notes.
(a) No Credit Party may make any optional, mandatory or scheduled payments or
prepayments on account of principal (whether by redemption, purchase,
retirement, defeasance, set-off or otherwise) in respect of any Permitted Senior
Notes issued pursuant to Section 6.02(l) prior to the Maturity Date and the
payment in full of all Advances and the Cash Collateralization of any Letter of
Credit Exposure unless (i) otherwise permitted by the Majority Lenders or as
contemplated in Section 6.23(c), or (ii) (A) the Advances have first been paid
in full and any Letter of Credit Exposure has been Cash Collateralized and
(B) the Borrower has agreed that it will not request any further Advances until
after the next Borrowing Base redetermination in accordance with Section 2.02
(b) or (c); provided nothing in Section 6.02(l) or this Section 6.23 shall
prohibit (x) any payment of interest, including by payment in kind or by
compounding, on the Permitted Senior Notes, (y) the payment of any fees or
expenses, including, without limitation, any underwriting or initial purchasers’
discount, in connection with the issuance of the Permitted Senior Notes, or
(z) the issuance of Permitted Senior Notes in exchange for or replacement of
other Permitted Senior Notes issued on substantially the same terms.
(b) No Credit Party shall amend, supplement or otherwise modify the terms of any
Senior Note Indenture if such amendment, supplement or other modification would
not be permitted by the terms of Section 6.02(l).
(c) Brigham Exploration shall use the proceeds of the 2010 Permitted Senior
Notes to redeem, purchase or retire the Permitted Senior Notes issued prior to
the Seventh Amendment Effective Date and for other general corporate purposes.
Section 3. Conditions to Effectiveness. This Amendment shall become effective as
of the Effective Date upon the satisfaction of the following conditions
precedent:
(a) the Administrative Agent shall have received counterparts hereof duly
executed by the Borrower, each Guarantor, the Administrative Agent and the
Majority Lenders; and
(b) the Borrower shall have paid all fees and expenses reimbursable under
Section 10.04(a) of the Credit Agreement to the extent invoiced on or prior to
the date hereof.

 

 



--------------------------------------------------------------------------------



 



Section 4. Representations and Warranties. Each Credit Party hereby represents
and warrants that after giving effect hereto:
(a) the representations and warranties of such Credit Party contained in the
Loan Documents are true and correct in all material respects on and as of the
Effective Date, other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain correct as of such
earlier date; and
(b) no Default or Event of Default has occurred and is continuing.
Section 5. Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Credit Agreement are in full
force and effect and that each Guarantor continues to unconditionally and
irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise,
all of the Obligations (subject to the terms of Article VIII of the Credit
Agreement), as such Obligations may have been amended by this Amendment. Each
Guarantor hereby acknowledges that its execution and delivery of this Amendment
does not indicate or establish an approval or consent requirement by the
Guarantors in connection with the execution and delivery of consents, waivers or
amendments to the Credit Agreement or any of the other Loan Documents.
Section 6. Effect of Amendment,
(a) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Issuing Lender or the Administrative Agent under any
of the Loan Documents, nor, except as expressly provided herein, constitute a
waiver or amendment of any provision of any of the Loan Documents.
(b) Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
(c) This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
(d) Except as specifically modified above, the Credit Agreement and the other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
Section 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.
Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.
[Remainder of Page Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers to be
effective as of the Effective Date.

                  BORROWER:
 
                BRIGHAM OIL & GAS, L.P.
 
           
 
  By:   Brigham, Inc., its general partner    
 
           
 
  By:   /s/ EUGENE B. SHEPHERD, JR.    
 
           
 
      Eugene B. Shepherd, Jr.    
 
      Executive Vice President and    
 
      Chief Financial Officer    
 
                GUARANTORS:
 
                BRIGHAM EXPLORATION COMPANY
 
           
 
  By:   /s/ EUGENE B. SHEPHERD, JR.    
 
           
 
      Eugene B. Shepherd, Jr.    
 
      Executive Vice President and    
 
      Chief Financial Officer    
 
                BRIGHAM, INC.
 
           
 
  By:   /s/ EUGENE B. SHEPHERD, JR.    
 
           
 
      Eugene B. Shepherd, Jr.    
 
      Executive Vice President and    
 
      Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:
 
                BANK OF AMERICA, N.A.,     as Administrative Agent
 
           
 
  By:   /s/ ALAN TAPLEY    
 
           
 
  Name:   Alan Tapley    
 
           
 
  Title:   Assistant Vice President    
 
           

 

 



--------------------------------------------------------------------------------



 



                  LENDERS:
 
                BANK OF AMERICA, N.A.
 
           
 
  By:   /s/ JEFFREY H. RATHKAMP    
 
           
 
      Jeffrey H. Rathkamp    
 
      Managing Director    

 

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND plc
 
           
 
  By:   /s/ LUCY WALKER    
 
           
 
  Name:   Lucy Walker    
 
           
 
  Title:   Vice President    
 
           

 

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS
 
           
 
  By:   /s/ RICHARD HAWTHORNE    
 
           
 
  Name:   Richard Hawthorne    
 
           
 
  Title:   Director    
 
           
 
           
 
  By:   /s/ BETSY JOCHER    
 
           
 
  Name:   Betsy Jocher    
 
           
 
  Title:   Director    
 
           

 

 



--------------------------------------------------------------------------------



 



                  NATIXIS
 
           
 
  By:   /s/ DONOVAN C. BROUSSARD    
 
           
 
  Name:   Donovan C. Broussard    
 
           
 
  Title:   Managing Director    
 
           
 
           
 
  By:   /s/ LOUIS P. LAVILLE, III    
 
           
 
  Name:   Louis P. Laville, III    
 
           
 
  Title:   Managing Director    
 
           

 

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE, NATIONAL ASSOCIATION
 
           
 
  By:   /s/ PETER SHEN    
 
           
 
  Name:   Peter Shen    
 
           
 
  Title:   Vice President Capital One Bank N.A.    
 
           

 

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (fka,     Credit
Suisse, Cayman Islands Branch)
 
           
 
  By:   /s/ MIKHAIL FAYBUSOVICH    
 
           
 
  Name:   Mikhail Faybusovich    
 
           
 
  Title:   Vice President    
 
           
 
           
 
  By:   /s/ VIPUL DHADDA    
 
           
 
  Name:   Vipul Dhadda    
 
           
 
  Title:   Associate    
 
           

 

 